The plaintiff in error was convicted in the county court of Garvin county for selling one pint of corn whisky to one Willie Hays, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of thirty days.
The plaintiff in error questions the sufficiency of the evidence, but a careful examination of the record reveals sufficient competent evidence to support the verdict of the jury.
The plaintiff in error also contends that the court erred in admitting immaterial evidence. The court will not reverse a case on the ground of the admission of immaterial evidence, unless from an examination of the record it *Page 102 
clearly appears the rights of the defendant were prejudiced thereby. Bates v. State, 46 Okla. Cr. 401, 285 P. 847.
We find no error sufficient to warrant a reversal of the case, and for the reasons stated the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.